Citation Nr: 0813367	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for claimed residuals of a septoplasty.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984 and from May 1985 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
status post septoplasty, evaluated at zero percent disabling, 
effective from June 1, 2002.  The veteran perfected a timely 
appeal that challenges the propriety of the zero percent 
rating assigned for this condition.

In January 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran reported that his residuals of a septoplasty have 
worsened since his last VA examination in November 2001, as 
indicated from his January 2008 hearing.

Specifically, the veteran underwent a VA examination in 
November 2001.  The veteran reported having intermittent 
periods of decreased airflow and congestion.  At the time of 
the examination, the examiner found the veteran to be 
asymptomatic despite the fact that he complained of decreased 
nasal airflow and increased congestion, which required use of 
antibiotics and decongestants.
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  Therefore, additional development is 
warranted given that the veteran has reported a recent 
worsening in his condition since his last examination and 
also given that he was asymptomatic during the November 2001 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
upper respiratory examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his residuals of 
a septoplasty.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.  
Commentary should be provided as to the 
degree of any obstruction of the nasal 
passages. 
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



